Citation Nr: 0844009	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-39 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating greater than 40 
percent for seropositive rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1992 to 
March 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
granted service connection for seropositive rheumatoid 
arthritis and assigned a 20 percent disability rating 
effective as of April 1, 1999.  In an April 2003 decision, 
the RO increased his rating for seropositive rheumatoid 
arthritis to 40 percent, effective as of May 14, 2001.  In 
December 2007, the RO determined that the appropriate 
effective date for the assigned 40 percent disability rating 
was April 1, 1999, the date of his claim.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran timely 
appeals his initial rating, VA must consider whether his 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).  The veteran has continued 
to appeal, requesting an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to 
be seeking the highest possible rating unless he expressly 
indicates otherwise).

The Board notes that the veteran's appeal had included a 
claim for service connection for migraine headaches.  During 
the pendency of this appeal, by rating decision dated in 
December 2007, the RO granted the claim.  This constitutes a 
complete grant of the benefits sought by the veteran.  
Therefore, that claim has been resolved.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).  See also, 38 C.F.R. § 20.200 (2008).


FINDINGS OF FACT

1.  Seropositive rheumatoid arthritis in the hands is 
manifested by X-ray evidence of arthritis, normal range of 
motion in the thumbs, index, long, ring and little fingers, 
and no evidence of ankylosis.  There was no additional 
limitation of motion due to pain, fatigue, weakness, lack of 
endurance or incoordination on repetitive use.

2.  Seropositive rheumatoid arthritis in the right wrist is 
manifested by X-ray evidence of arthritis, 10 degrees of 
dorsiflexion and palmar flexion with pain.  There was no 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance or incoordination on repetitive 
use.

3.  Seropositive rheumatoid arthritis in the left wrist is 
manifested by X-ray evidence of arthritis, 5 degrees of 
dorsiflexion and palmar flexion with pain.  There was no 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance or incoordination on repetitive 
use.

4.  Seropositive rheumatoid arthritis in the elbows is 
manifested by X-ray evidence of arthritis, 145 degrees of 
flexion and 0 degrees of extension, 85 degrees of supination 
and 80 degrees of pronation.  There was no additional 
limitation of motion due to pain, fatigue, weakness, lack of 
endurance or incoordination on repetitive use.

5.  Seropositive rheumatoid arthritis in the knees is 
manifested by X-ray evidence of arthritis, 135 degrees of 
flexion and 0 degrees of extension and no ligament 
instability.  There was no additional limitation of motion 
due to pain, fatigue, weakness, lack of endurance or 
incoordination on repetitive use.

6.  Seropositive rheumatoid arthritis in the ankles is 
manifested by X-ray evidence of arthritis, normal range of 
motion (20 degrees of dorsiflexion and 45 degrees of plantar 
flexion) and no indication of malunion involving the os 
calcis or astralgus.  There was no additional limitation of 
motion due to pain, fatigue, weakness, lack of endurance or 
incoordination on repetitive use.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 
percent for seropositive rheumatoid arthritis of the right 
hand have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.68 4.71a, Diagnostic 
Codes 5002, 5216-5227 (2002), 38 C.F.R. § 4.71a, Diagnostic 
Codes 5224-5230 (effective from August 26, 2002).

2.  The criteria for an initial disability rating of 10 
percent for seropositive rheumatoid arthritis of the left 
hand have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.68 4.71a, Diagnostic 
Codes 5002, 5216-5227 (2002), 38 C.F.R. § 4.71a, Diagnostic 
Codes 5224-5230 (effective from August 26, 2002).

3.  The criteria for an initial disability rating greater 
than 10 percent for seropositive rheumatoid arthritis of the 
right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002, 5215 (2008).

4.  The criteria for an initial disability rating greater 
than 10 percent for seropositive rheumatoid arthritis of the 
left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002, 5215 (2008).

5.  The criteria for an initial disability rating of 10 
percent for seropositive rheumatoid arthritis of the right 
elbow have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002, 5206, 5207, 5208 (2008).

6.  The criteria for an initial disability rating of 10 
percent for seropositive rheumatoid arthritis of the left 
elbow have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002, 5206, 5207, 5208 (2008).


7.  The criteria for an initial disability rating of 10 
percent for seropositive rheumatoid arthritis of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002, 5260, 5261 (2008).

8.  The criteria for an initial disability rating of 10 
percent for seropositive rheumatoid arthritis of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002, 5260, 5261 (2008).

9.  The criteria for an initial disability rating of 10 
percent for seropositive rheumatoid arthritis of the right 
ankle have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002, 5271 (2008).

10.  The criteria for an initial disability rating of 10 
percent for seropositive rheumatoid arthritis of the left 
ankle have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002, 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO dated in March 2002 and March 2006:  (1) informed the 
veteran of the information and evidence not of record that 
was and is necessary to substantiate his claim, keeping in 
mind his claim initially arose in the context of him trying 
to establish his underlying entitlement to service connection 
- since granted, but now concerns whether he is entitled to 
a higher initial rating for his service-connected 
seropositive rheumatoid arthritis.  Those letters also:  (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; and (3) informed him of 
the information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
although the initial March 2002 VCAA letter concerned the 
requirements for establishing service connection, the more 
recent March 2006 VCAA letter issued after service connection 
was granted in the April 2000 decision being appealed 
addressed the requirements for obtaining a downstream higher 
initial rating for the service-connected disability.  So the 
veteran has received VCAA notice even concerning this 
downstream issue.

Moreover, since providing VCAA notice in March 2006, 
the RO has gone back and readjudicated the veteran's claim 
for a higher initial rating in the December 2007   
Supplemental Statement of the Case.  This is important 
to point out because the Federal Circuit Court recently held 
that a Statement of the Case or Supplemental Statement of the 
Case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
Statement of the Case or Supplemental Statement of the Case.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

So even if arguably there is any deficiency in the notice to 
the veteran or the timing of the notice, it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As reflected in 
his April 2001 notice of disagreement with his initial 
rating, and November 2004 Appeal To Board Of Veterans' 
Appeals (VA Form 9), as well as by the statements from his 
representative - including in March 2008 (representative's 
statement) and September 2008 (Appellant's Brief), the 
veteran and his representative make arguments as to why they 
believe he deserves a higher initial rating for his 
seropositive rheumatoid arthritis.  So they are aware of the 
need to show the condition is more severe than currently 
rated.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and his representative 
identified.  In addition, VA furnished compensation 
examinations in September 1999, April 2002 and November 2007 
to evaluate the etiology, nature, and severity of the 
seropositive rheumatoid arthritis.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also, Caffrey v. 
Derwinski, 6 Vet. App. 377 (1994).

The Board points out that the RO did not inform the veteran 
that the regulations for ankylosis and limitation of motion 
of the hands had changed on August 26, 2002.  As a result, 
the veteran was informed of the new regulations but not the 
old regulations for limitation of motion and ankylosis of the 
hands.  Since the Board is granting a higher initial rating 
for his service-connected seropositive rheumatoid arthritis, 
the lack of proper notice of the applicable old regulations 
is not prejudicial to his claim.  

A higher initial disability rating for seropositive 
rheumatoid arthritis

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating. 
 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  As mentioned, 
when, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The veteran claims that his seropositive rheumatoid arthritis 
warrants an initial rating higher than 40 percent.  

The RO evaluated the veteran's condition under 38 C.F.R. § 
4.71a, Diagnostic Code 5002 for rheumatoid arthritis.  Under 
Diagnostic Code 5002, rheumatoid arthritis is assigned a 
rating based on whether the arthritis is an active process or 
manifested by chronic residuals.

For arthritis as an active process, a 100 percent rating is 
assigned for constitutional manifestations associated with 
active joint involvement, totally incapacitating.  A 60 
percent rating is assigned where manifestations are less than 
commensurate with criteria for a 100 percent but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  A 40 
percent rating is assigned with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  A 20 percent 
rating is assigned for one or two exacerbations a year in a 
well-established diagnosis.  Id.

For arthritis as chronic residuals, Diagnostic Code 5002 
permits evaluation based on limitation of motion or 
ankylosis, favorable or unfavorable, of specific joints 
affected consistent with applicable diagnostic codes.  Where 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  Id.  Such 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A Note to the Code provides that 
the rating for active process cannot be combined with that 
for residuals based on limitation of motion or ankylosis; the 
higher rating is to be assigned.

The criteria for evaluating ankylosis and limitation of 
motion of the hand under 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5227 (2002) ("the old criteria") have changed since the 
veteran filed his claim.  The criteria were revised effective 
August 26, 2002, codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5230 (2002) ("the revised criteria").    

The criteria prior to August 26, 2002 (the "old criteria"), 
for evaluating ankylosis and limitation of motion of the 
hands are under Diagnostic Codes 5216 to 5227 (2002).  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5216 to 5227 (2002).  
Diagnostic Codes 5216 to 5219 set forth the criteria for 
rating unfavorable ankylosis of multiple fingers.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5216 to 5219.  Diagnostic 
Codes 5220 to 5223 set forth the rating criteria for 
favorable ankylosis of multiple fingers.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5220 to 5223 (2002).  Diagnostic 
Codes 5224 to 5227 set forth the rating criteria for 
ankylosis of individual fingers.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5224 to 5227 (2002).

Pursuant to the rating criteria of Diagnostic Code 5216, 
where there was unfavorable ankylosis of five digits of the 
major hand, a 60 percent disability rating was warranted.  
Unfavorable ankylosis of five digits of the minor hand 
warranted a 50 percent disability rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5216 (2002).

Pursuant to the rating criteria of Diagnostic Code 5217, 
where there was unfavorable ankylosis of four digits of the 
major hand, a 60 percent disability rating was warranted.  
With unfavorable ankylosis of four digits of the minor hand, 
a 50 percent disability rating was warranted.  If, however, 
the four digits of the major hand were the index, middle, 
ring and little fingers, then a 50 percent disability rating 
was warranted.  If the four digits of the minor hand were the 
index, middle, ring and little fingers, then a 40 percent 
disability rating was warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5217 (2002).

Unfavorable ankylosis of the thumb, index, and middle fingers 
of the major hand was rated as 50 percent disabling.  
Unfavorable ankylosis of the thumb, index, and ring fingers 
of the major hand was rated as 50 percent disabling.  
Unfavorable ankylosis of the thumb, index, and little fingers 
of the major hand was rated as 50 percent disabling.  
Unfavorable ankylosis of the thumb, middle, and ring fingers 
of the major hand was rated as 50 percent disabling.  
Unfavorable ankylosis of the thumb, middle, and little 
fingers of the major hand was rated as 50 percent disabling.  
Unfavorable ankylosis of the thumb, ring, and little fingers 
of the major hand was rated as 50 percent disabling.  
Unfavorable ankylosis of the index, middle, and ring fingers 
of the major hand was rated as 40 percent disabling.  
Unfavorable ankylosis of the index, middle, and little 
fingers of the major hand was rated as 40 percent disabling.  
Unfavorable ankylosis of the index, ring, and little fingers 
of the major hand was rated as 40 percent disabling.  
Unfavorable ankylosis of the middle, ring, and little fingers 
of the major hand was rated as 40 percent disabling.  38 
C.F.R. § 4.71(a), Diagnostic Code 5218 (2002).

Unfavorable ankylosis of the thumb and index fingers of the 
major hand was rated as 40 percent disabling.  Unfavorable 
ankylosis of the thumb and middle fingers of the major hand 
was rated as 40 percent disabling.  Unfavorable ankylosis of 
the thumb and ring fingers of the major hand was rated as 40 
percent disabling.  Unfavorable ankylosis of the thumb and 
little fingers of the major hand was rated as 40 percent 
disabling.  Unfavorable ankylosis of the index and middle 
fingers of the major hand was rated as 30 percent disabling.  
Unfavorable ankylosis of the index and ring fingers of the 
major hand was rated as 30 percent disabling.  Unfavorable 
ankylosis of the index and little fingers of the major hand 
was rated as 30 percent disabling.  Unfavorable ankylosis of 
the middle and ring fingers of the major hand was rated as 20 
percent disabling.  Unfavorable ankylosis of the middle and 
little fingers of the major hand was rated as 20 percent 
disabling.  Unfavorable ankylosis of the ring and little 
fingers of the major hand was rated as 20 percent disabling.  
38 C.F.R. § 4.71(a), Diagnostic Code 5219 (2002).

It is noted that (a) Extremely unfavorable ankylosis of the 
fingers, all joints in extension or in extreme flexion, or 
with rotation and angulation of bones, will be rated as 
amputation.  (b) The ratings for codes 5216 through 5219 
apply to unfavorable ankylosis or limited motion preventing 
flexion of tips to within 2 inches of median transverse fold 
of the palm.  (c) Combinations of finger amputations at 
various levels, or of finger amputations with ankylosis or 
limitation of motion of the fingers will be rated on the 
basis of the grade of disability, i.e., amputation, 
unfavorable ankylosis, or favorable ankylosis, most 
representative of the levels or combinations.  With an even 
number of fingers involved, and adjacent grades of 
disability, select the higher of the two grades.

It is also noted that for favorable ankylosis of multiple 
fingers, in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits the following rules will be observed: (1) Ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

Favorable ankylosis of five digits of the major hand was 
rated as 50 percent disabling.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5220 (2002).

Favorable ankylosis of the thumb, index, middle, and ring 
fingers of the major hand was rated as 50 percent disabling.  
Favorable ankylosis of the thumb, index, middle, and little 
fingers of the major hand was rated as 50 percent disabling.  
Favorable ankylosis of the thumb, index, ring, and little 
fingers of the major hand was rated as 50 percent disabling.  
Favorable ankylosis of the thumb, middle, ring, and little 
fingers of the major hand was rated as 50 percent disabling.  
Favorable ankylosis of the index, middle, ring, and little 
fingers of the major hand was rated as 50 percent disabling.  
38 C.F.R. § 4.71(a), Diagnostic Code 5221 (2002).

Favorable ankylosis of the thumb, index, and middle fingers 
of the major hand was rated as 40 percent disabling.  
Favorable ankylosis of the thumb, index, and ring fingers of 
the major hand was rated as 40 percent disabling.  Favorable 
ankylosis of the thumb, index, and little fingers of the 
major hand was rated as 40 percent disabling.  Favorable 
ankylosis of the thumb, middle and ring fingers of the major 
hand was rated as 40 percent disabling.  Favorable ankylosis 
of the thumb, middle and little fingers of the major hand was 
rated as 40 percent disabling.  Favorable ankylosis of the 
thumb, ring, and little fingers of the major hand was rated 
as 40 percent disabling.  Favorable ankylosis of the index, 
middle, and ring fingers of the major hand was rated as 30 
percent disabling.  Favorable ankylosis of the index, middle, 
and little fingers of the major hand was rated as 30 percent 
disabling. Favorable ankylosis of the index, ring, and little 
fingers of the major hand was rated  as 30 percent disabling.  
Favorable ankylosis of the middle, ring, and little fingers 
of the major hand was rated as 30 percent disabling.  38 
C.F.R. § 4.71(a), Diagnostic Code 5222 (2002).

Favorable ankylosis of the thumb and index fingers of the 
major hand was rated as 30 percent disabling.  Favorable 
ankylosis of the thumb and middle fingers of the major hand 
was rated as 30 percent disabling.  Favorable ankylosis of 
the thumb and ring fingers of the major hand was rated as 30 
percent disabling.  Favorable ankylosis of the thumb and 
little fingers of the major hand was rated as 30 percent 
disabling.  Favorable ankylosis of the index and middle 
fingers of the major hand was rated as 20 percent disabling.  
Favorable ankylosis of the index and ring fingers of the 
major hand was rated as 20 percent disabling.  Favorable 
ankylosis of the index and little fingers of the major hand 
was rated as 20 percent disabling.  Favorable ankylosis of 
the middle and ring fingers of the major hand was rated as 10 
percent disabling.  Favorable ankylosis of the middle and 
little fingers of the major hand was rated as 10 percent 
disabling.  Favorable ankylosis of the ring and little 
fingers of the major hand was rated as 10 percent disabling.  
38 C.F.R. § 4.71(a), Diagnostic Code 5223 (2002).

The ratings for diagnostic codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 centimeters) of the 
transverse fold of the palm.  Limitation of motion of less 
than one inch (2.5 centimeters) in either direction is not 
considered disabling.  See the regulatory notes following 
Diagnostic Code 5223. 

Unfavorable ankylosis of the thumb of the major hand was 
rated as 20 percent disabling and favorable ankylosis of the 
thumb of the major hand was rated as 10 percent disabling.  
38 C.F.R. § 4.71(a), Diagnostic Code 5224 (2002).  
Unfavorable or favorable ankylosis of the index finger of the 
major hand was rated as 10 percent disabling.  38 C.F.R. § 
4.71(a), Diagnostic Code 5225 (2002).

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5226 (2002), unfavorable or favorable ankylosis of the middle 
finger of the major hand was rated  as 10 percent disabling.

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5227 (2002), ankylosis of any other finger of the major hand 
was rated as noncompensable.

Effective August 26, 2002, the new general rating formula for 
ankylosis and limitation of motion of the hands was revised 
using more objective criteria (the "new criteria").  38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (2008).  

Under Diagnostic Code 5224, a 10 percent evaluation is 
warranted for favorable ankylosis, and a 20 percent 
evaluation is warranted for unfavorable ankylosis of the 
thumb, either hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2008).

Diagnostic Code 5225 provides a 10 percent disability rating 
for favorable or unfavorable ankylosis of the index finger.  
A note provides that one should also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a.

With respect to ankylosis of individual digits, ankylosis of 
the long finger, either unfavorable or favorable (Diagnostic 
Code 5226) for either hand warrants a 10 percent rating.  
Ankylosis of the ring or little finger, either unfavorable or 
favorable (Diagnostic Code 5227) for either hand warrants a 
noncompensable rating.  Note: Also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, Diagnostic Codes 
5226 and 5227.

Under Diagnostic Code 5228, a noncompensable rating is 
warranted when there is limitation of motion of the thumb 
demonstrated by a gap of less than one inch (2.5 centimeters) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  A 10 percent evaluation is warranted 
for limitation of motion of the thumb with a gap of one to 
two inches (2.5 to 5.1 centimeters) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers, 
and a maximum 20 percent evaluation is warranted for 
limitation of motion of the thumb with a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
Id.

With respect to limitation of motion of individual digits, 
where there is limitation of motion of the long finger 
(Diagnostic Code 5229) of either hand with a gap of one inch 
(2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, a 10 percent rating is warranted.  With 
a gap of less than one inch (2.5 centimeters) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees, a noncompensable 
rating is warranted.  Any limitation of motion of the ring or 
little finger (Diagnostic Code 5230) warrants a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 
5229 and 5230.

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only 
prospectively to periods from and after the effective date of 
the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
prior version shall apply to periods preceding the amendment 
but may also apply after the effective date of the amendment.  
VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 
5110(g) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See also, 38 C.F.R. § 3.114.

Accordingly, for the period prior to August 26, 2002, only 
the old rating criteria for ankylosis and limitation of 
motion of the hands may be applied.  Conversely, from August 
26, 2002 the revised criteria for ankylosis and limitation of 
motion of the hands may also be applied if they are more 
beneficial to the veteran.  

Under Diagnostic Code 5206, limitation of flexion of either 
the major or minor forearm to 100 degrees warrants a 10 
percent rating; limitation of flexion of either forearm to 90 
degrees warrants a 20 percent rating; limitation of flexion 
of the major forearm to 70 degrees warrants a 30 percent 
rating; limitation of flexion of the major forearm to 55 
degrees warrants a 40 percent rating; and limitation of 
flexion of the major forearm to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, limitation of extension of either 
the major or minor forearm to 45 or 60 degrees warrants a 10 
percent rating; limitation of extension of either forearm to 
75 degrees warrants a 20 percent rating; limitation of 
extension of the major forearm to 90 degrees warrants a 30 
percent rating; limitation of extension of the major forearm 
to 100 degrees warrants a 40 percent rating; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Limitation of wrist motion is rated under Diagnostic Code 
5215, which provides for a 10 percent rating for limitation 
of motion of either wrist where dorsiflexion is less than 15 
degrees or where palmar flexion is limited in line with 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Where there is other impairment of the knee, including 
recurrent subluxation or lateral instability, VA assigns a 10 
percent rating where the resulting disability is slight, a 20 
percent evaluation for moderate disability, and 30 percent 
for severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5260, flexion that is limited to 60 
degrees is noncompensable, flexion that is limited to 45 
degrees warrants a 10 percent disability rating; flexion that 
is limited to 30 degrees warrants a 20 percent disability 
rating, and flexion that is limited to 15 degrees warrants a 
30 percent disability rating.  A 30 percent disability rating 
is the highest available under Diagnostic Code 5260.

Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent disability rating and extension 
limited to 15 degrees warrants a 20 percent disability 
rating.  Extension limited to 20 degrees warrants a 30 
percent disability rating, extension limited to 30 degrees 
warrants a 40 percent disability rating, and extension 
limited to 45 degrees warrants a 50 percent disability 
rating.  A 50 percent disability rating is the highest 
available under Diagnostic Code 5261.

It is also possible to receive separate ratings for 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) for disability of the 
same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
disability rating is warranted when there is moderate 
limitation of motion of the ankle.  A 20 percent rating 
requires marked limitation of motion.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71. Normal extension 
and flexion of the knee is from 0 to 140 degrees.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

VA furnished a compensation examination in September 1999 to 
determine the current severity of his seropositive rheumatoid 
arthritis.  During the examination, he complained of joint 
pain in his left knee, wrists, ankles, neck and elbows as 
well as swelling, inflammation and locking.  He reported 
these symptoms occur 3-4 times per month.  Objective findings 
indicated that his neck was normal.  His extremities had no 
edema or cyanosis.  His gait and posture were normal.  He had 
no signs of abnormal weight bearing and no limitation on 
walking or standing.  

His wrists were within normal limits.  Range of motion was 70 
degrees of dorsiflexion and 80 degrees of palmar flexion 
bilaterally.  His knees were within normal limits.  Range of 
motion testing exhibited 140 degrees of flexion and 0 degrees 
of extension bilaterally.  There was no ankylosis.  Drawer 
and McMurray's tests were normal.  His ankles were within 
normal limits.  Range of motion testing exhibited 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion, 
bilaterally.  The examiner did not perform repetitive motion 
testing.  X-rays revealed bilateral knee effusion, 
degenerative changes in the wrists and effusion in his 
elbows.  X-rays of his ankles were normal.  The diagnosis was 
bilateral knee and elbow effusions and early degenerative 
disease of the wrists.

VA afforded the veteran another examination in April 2002 to 
determine the current severity of his seropositive rheumatoid 
arthritis.  During the examination, he reported constant 
pain, weakness, stiffness, swelling, inflammation, 
instability, locking, lack of endurance and fatigue in his 
knees, elbows, wrists and hands.  Objective findings indicted 
that there was no abnormal weight bearing and no device for 
ambulation.  His posture and gait were normal.  He did not 
have any constitutional signs of arthritis.

Range of motion testing for the wrists exhibited 20 degrees 
of dorsiflexion with pain, 30 degrees of palmar flexion with 
pain bilaterally.  Range of motion testing for the knees 
exhibited 135 degrees of flexion with pain and 0 degrees of 
extension bilaterally.  Drawer test and McMurray's test were 
within normal limits.  Range of motion testing of the ankles 
exhibited 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion bilaterally.  The diagnosis was rheumatoid 
arthritis (atrophic).  His rheumatoid factor was negative.  
With respect to the effects of these conditions on his 
occupation and activities, prolonged walking, standing, 
running, stooping, squatting, frequent bending, climbing 
several steps at the same time would be difficult.  Manual 
labor also would be difficult.  He reported the disease was 
active with flare-ups 4-5 times per month.  However, he noted 
that he maintained substantially gainful employment as a 
federal investigator.

With respect to the DeLuca criteria, the examiner noted that 
his elbows, wrists, knees were additionally limited by pain 
on repetitive use but the examiner did not provide the amount 
of this limitation.  See DeLuca, 8 Vet. App. at 204-7.  The 
examiner also noted there was no additional limitation of 
motion in his ankles on repetitive motion testing.  Id.

VA furnished another examination in November 2007 to 
determine the current severity of his seropositive rheumatoid 
arthritis disability.  During the examination, the veteran 
complained of joint pain, swelling and weakness as often as 5 
times per month with each episode lasting for four days.  His 
weight was 209 pounds.  Objective findings indicated that he 
was left hand dominant.  His posture and gait were within 
normal limits.  He had no constitutional signs of arthritis 
including weight loss, anemia or skin changes.  On 
examination, the rheumatoid arthritis had mildly impaired his 
general health.

Range of motion testing of his wrists exhibited 10 degrees of 
dorsiflexion with pain on the right and 5 degrees with pain 
on the left.  The wrist joint on palmar flexion was 10 
degrees on the right with pain and 5 degrees on the left with 
pain.  Range of motion testing of his elbows exhibited 145 
degrees of flexion, 0 degrees of extension, 85 degrees of 
supination, and 80 degrees of pronation bilaterally.  Range 
of motion testing of his knees exhibited 140 degrees of 
flexion and 0 degrees of extension.  The anterior and 
posterior ligament stability test and medial and lateral 
meniscus test were within normal limits.  Range of motion 
testing of his ankles exhibited 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  There was no indication 
of a malunion to the os calcis or astralgus.

With respect to his fingers and hands, he could approximate 
the proximal transverse crease of the palm.  With the thumb 
attempting to oppose the fingers, the measurement between the 
tip of the thumbs and the tip of the fingers was 0 
centimeters.  Range of motion testing of the thumbs was 70 
degrees of abduction and palmar abduction.  The metacarpal 
phalangeal joints had 60 degrees of flexion and the 
opposition of the thumbs was within normal limits.  Range of 
motion of the index fingers of the distal interphalangeal 
joint (DIP) were 70 degrees, the proximal interphalangeal 
(PIP) joint had 110 degrees of flexion and the metacarpal 
phalangeal joint (MP) had 90 degrees of flexion.  Range of 
motion testing of the long fingers exhibited flexion of 70 
degrees for the DIP, 110 degrees of flexion for the PIP and 
90 degrees of flexion for the MP.  Range of motion testing of 
the ring fingers was 70 degrees of flexion of the DIP, 110 
degrees of flexion for the PIP and 90 degrees of flexion for 
the MP.  Range of motion testing for the little fingers was 
70 degrees of flexion for the DIP, 110 degrees of flexion for 
the PIP and 90 degrees of flexion for the MP.

Neurological examination of the upper and lower extremities 
was within normal limits.  The diagnosis was rheumatoid 
arthritis of the wrists, hands, ankles, knees and elbows.  
The veteran was said to currently be a student and, as such, 
this condition did not affect his employment.  Indeed, this 
examiner opined that its effect on his daily activities was 
mild.  The examiner also noted that his arthritis symptoms 
were not active at this examination.

With respect to the DeLuca criteria, the examiner noted that 
his wrists, hands, ankles, knees and elbows had no additional 
limitation of motion due to pain, fatigue, weakness, lack of 
endurance or incoordination on repetitive use.  See DeLuca, 8 
Vet. App. at 204-7.  

Under Diagnostic Code 5002, a 60 percent rating requires 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year of a lesser number over a prolonged 
period.  However, the record does not reflect a diagnosis of 
anemia or a finding of weight loss.  In fact, the VA 
examination in September 1999 recorded his weight at 187 
pounds.  Private medical records from May 2000 to June 2003 
reflect fluctuating weight between 198 and 204 pounds.  The 
November 2007 VA examination documented his weight at 209 
pounds.  Although the veteran has had frequent flare-ups (as 
often as 5 times per month), the November 2007 VA examiner 
characterized these exacerbations as having only mild effects 
on his general health and activities of daily living.  Hence, 
the veteran's seropositive rheumatoid arthritis does not 
warrant a rating higher than 40 percent under Diagnostic Code 
5002.

Since the seropositive rheumatoid arthritis is inactive, 
Diagnostic Code 5002 indicates that chronic residuals should 
be rated as limitation of motion or ankylosis, favorable or 
unfavorable, under the appropriate diagnostic codes for the 
specific joints involved.  Where, however, the limitation of 
motion is noncompensable under the diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined not added under Diagnostic Code 5002. 

Under the old criteria for ankylosis and limitation of motion 
of the hands, a compensable rating requires ankylosis of at 
least one finger.  Diagnostic Codes 5216-5227.   However, 
none of his VA examiners indicates that he has ankylosis in 
any of his fingers in either hand.  Hence, the evidence does 
not warrant a compensable rating under the old criteria for 
rheumatoid arthritis in his hands.  Even accepting that he 
has limitation of motion, he has retained some quantifiable 
measure of movement in his hands in all directions.  So, by 
definition, his hands are not ankylosed.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].

Under the new criteria for ankylosis and limitation of motion 
of the hands, a compensable rating also is not for 
application.

Under Diagnostic Code 5224, a 10 percent rating requires 
favorable ankylosis of the major or minor thumb.  None of his 
VA examinations indicates there was ankylosis of either 
thumb.  

Under Diagnostic Code 5225, a 10 percent rating requires 
unfavorable or favorable ankylosis of the major or minor 
index finger.  None of his VA examinations indicates there 
was ankylosis of either index finger.  A compensable rating 
under Diagnostic Code 5225 is not for application. 
 
Under Diagnostic Code 5226, a 10 percent rating requires 
unfavorable or favorable ankylosis of the long finger.  None 
of his VA examinations indicates there was ankylosis of 
either long finger.  A compensable rating under Diagnostic 
Code 5226 is not for application. 

The maximum rating under Diagnostic Code 5227 is 
noncompensable so a higher rating under this code is 
impermissible.

Under Diagnostic Code 5228, a 10 percent rating requires 
limitation of motion of thumb with a gap of one to two inches 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers for both the major or minor 
thumb.  However, the November 2007 examiner noted there was 0 
centimeter gap between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers.  Hence, this 
condition does not warrant a higher rating under Diagnostic 
Code 5228.

Under Diagnostic Code 5229, a 10 percent rating requires 
limitation of motion of the long or index finger with a gap 
of one inch or more between the fingertip and the proximal 
transverse crease of the palm with the finger flexed to the 
extent possible or with extension limited by more than 30 
degrees.  Nevertheless, the November 2007 examiner noted that 
there was a 0 centimeter gap bilaterally.  Hence, a 
compensable rating under Diagnostic Code 5229 is not 
applicable.
 
As a noncompensable rating is the maximum rating under 
Diagnostic Code 5230 so a higher rating here is not 
available.

Under Diagnostic Code 5206, a 10 percent rating requires 
flexion limited to 100 degrees in either the major or minor 
forearm.  The VA examiners indicated that his most severe 
flexion was 140 degrees of flexion so a higher rating is not 
applicable.

Under Diagnostic Code 5207, a 10 percent rating requires 
extension of 45 degrees in either the major or minor forearm.  
The VA examiners indicated that his most severe extension was 
0 degrees so a higher rating is not permissible.

Diagnostic Codes 5224 (for ankylosis of the wrist), is not 
applicable because the medical evidence does not show the 
veteran has this type of impairment.  Ankylosis, 
incidentally, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay, 9 Vet. App. at 81; Lewis, 3 
Vet. App. at 259.  Because the veteran was able to move his 
wrists, by definition, they are not ankylosed.

Under Diagnostic Code 5215, a 10 percent rating requires 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm in either the major or minor arm.  
The November 2007 examiner noted he had 10 degrees of 
dorsiflexion on the right and 5 degrees on the left.  Hence, 
the limitation of motion in his wrists warrants a 10 percent 
rating for each wrist.

None of his VA examiners found evidence of instability in 
either of his knees.  Hence, a compensable rating under 
Diagnostic Code 5257 is not for application.

Under Diagnostic Code 5260, a 10 percent rating requires 45 
degrees of flexion in either knee.  The April 2002 VA 
examiner noted the most severe limitation of flexion at 135 
degrees bilaterally.  Hence, a compensable rating is not 
applicable under Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating requires 
limitation of extension to 10 degrees.  However, all his 
examiners indicated that he had extension of 0 degrees 
bilaterally so a compensable evaluation is not applicable.

Diagnostic Codes 5256 (for ankylosis of the knee), 5262 (for 
impairment of the tibia) and 5263 (for genu recurvatum) are 
not applicable because the medical evidence does not show the 
veteran has this type of impairment.  Ankylosis, 
incidentally, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay, 9 Vet. App. at 81; Lewis, 3 
Vet. App. at 259.  Because the veteran was able to move his 
right knee joint, by definition, it is not ankylosed.

Under Diagnostic Code 5271, a 10 percent rating requires 
moderate limitation of motion of the ankle.  The April 2002 
and November 2007 examiners noted he had 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  Hence, a 
compensable rating here is not for application.

As a result, the Board notes that under the limitation of 
motion criteria, his hands, knees, ankles and elbows are 
noncompensable under the old and new criteria.  However, 
Diagnostic Code 5002 provides that when the limitation of 
motion of the specific joint is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Hence, the Board is granting a 10 percent rating 
for each hand, ankle, knee and elbow affected by his 
seropositive rheumatoid arthritis.  In addition, the veteran 
already has a 10 percent rating for each wrist.  As such, the 
veteran's seropositive rheumatoid arthritis warrants a higher 
initial rating of 70 percent under Diagnostic Code 5002.  
38 C.F.R. § 4.25.

Even if he did not have a compensable rating under the 
limitation of motion criteria, he would still receive 10 
percent ratings for each wrist under Diagnostic Code 5002.  
However, the Board may not combine these ratings as this 
would constitute pyramiding.  See 38 C.F.R. § 4.14 (2008); 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board also points out that the April 2002 examiner 
indicated that the elbows, wrists, knees were additionally 
limited by pain on repetitive use but the examiner did not 
provide the amount of this limitation.  See DeLuca, 8 Vet. 
App. at 204-7.  In contrast, the November 2007 examiner found 
no evidence of additional limitation of motion on repetitive 
motion testing.  Despite these contrary findings, the 
November 2007 examiner opined that the veteran's rheumatoid 
arthritis only causes mild impairment in his general health 
and activities of daily living.  Even assuming he could 
receive an additional 10 percent rating under the DeLuca 
criteria, the Board notes that his 70 percent rating already 
takes into account his limitation of motion due to pain so 
additional compensation for this very same thing would 
constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; 
Esteban, 6 Vet. App. at 261.

In short, the evidence supports a higher initial rating of 
70 percent for the veteran's seropositive rheumatoid 
arthritis.  Based upon the guidance of the Court in 
Fenderson, 12 Vet. App. at 125-126, the Board has considered 
whether a staged rating is appropriate.  However, in the 
present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

Extraschedular consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  As he acknowledged during his April 
2002 VA examination, he worked full-time as a federal 
investigator.  Although he submitted evidence that he had to 
miss work due to his service-connected conditions, such 
impairment would be expected for a condition that is 70 
percent disabling.  Moreover, at the November 2007 VA 
examination, he indicated that he was a student so this 
condition does not prevent him from obtaining and maintaining 
substantially gainful employment in the future.  As such, his 
disability does not markedly interfere with his ability to 
work - meaning above and beyond that contemplated by his 
schedular rating.  See 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Furthermore, he has not been frequently 
hospitalized for evaluation or treatment of his seropositive 
rheumatoid arthritis.  Instead, his evaluation and treatment 
has been entirely on an outpatient basis, not as an 
inpatient.  So this condition does not warrant extra-
schedular consideration in this particular instance.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The claim for a higher initial rating of 70 percent for his 
seropositive rheumatoid arthritis is granted subject to the 
laws and regulations governing the payment of VA 
compensation.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


